                             UNITED STATES DISTRICT COURT
                              MIDDLE DISTRICT OF FLORIDA
                                  FORT MYERS DIVISION

DONALD JONES,

                Plaintiff,

v.                                                   Case No.: 2:19-cv-646-FtM-38NPM

BANK OF AMERICA and STATE OF
FLORIDA,

              Defendants.
                                           /

                                          ORDER1

       Before the Court is a sua sponte review of the file. The Court dismissed this case

for lack on subject-matter jurisdiction. (Doc. 18). Plaintiff filed a Notice of Appeal, in

which he asks the Court to “forward his affidavit of indigency.” (Doc. 20). But Plaintiff

has not moved for leave to appeal in forma pauperis. To the extent he would like to apply

for leave to appeal without paying the filing fee, Plaintiff must file a proper motion with the

Court. So the Court directs Plaintiff to file a motion within two weeks or pay the filing fee.

       Because Plaintiff is pro se, the Court encourages him to utilize the Middle District’s

Guide to Proceeding without a Lawyer2 and the Eleventh Circuit’s Pro Se Handbook.3

       Accordingly, it is now



1 Disclaimer: Documents hyperlinked to CM/ECF are subject to PACER fees. By using
hyperlinks, the Court does not endorse, recommend, approve, or guarantee any third
parties or the services or products they provide, nor does it have any agreements with
them. The Court is also not responsible for a hyperlink’s availability and functionality, and
a failed hyperlink does not affect this Order.
2 https://www.flmd.uscourts.gov/sites/flmd/files/documents/mdfl-guide-for-proceeding-

without-a-lawyer.pdf.
3 http://www.ca11.uscourts.gov/sites/default/files/courtdocs/clk/Pro_Se_Handbook_Final

_DEC19.pdf.
        ORDERED:

        Plaintiff must FILE a motion for leave to appeal in forma pauperis on or before

March 11, 2020. Alternatively, Plaintiff may pay the $505.00 appellate filing fee by that

date.

        DONE and ORDERED in Fort Myers, Florida this 26th day of February, 2020.




Copies: All Parties of Record




                                           2
